Case 2:17-cv-08961-SJO-AGR Document 69-1 Filed 01/18/19 Page 1 of 6 Page ID #:424




         EXHIBIT A
 Case 2:17-cv-08961-SJO-AGR Document 69-1 Filed 01/18/19 Page 2 of 6 Page ID #:425



 1   Robert E. Aycock (admitted pro hac vice)
 2   raycock@pa-law.com
     William O. Kimball (admitted pro hac vice)
 3   bkimball@pa-law.com
 4   William Chadwick (admitted pro hac vice)
     wchadwick@pa-law.com
 5
     PIA ANDERSON MOSS HOYT, LLC
 6   136 E. South Temple, Suite 1900
 7   Salt Lake City, UT 84111
     T: 801.350.9000
 8   F: 801.350.9010
 9
     [additional counsel listed on signature page]
10
11   Attorneys for Shipito, LLC
12
                         UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
     SHIPITO, LLC,                              No. 2:17-cv-08961-SJO-AGR
15
16                         Plaintiff,
                                               CONSENT JUDGMENT AND
17       vs.                                   INJUNCTION
18
   JASON LUONG,                                Judge: Hon. S. James Otero
19
   PLANET EXPRESS SHIPPING,
20 LLC, and
21 DOES 1 through 10
22                       Defendants.
23
24
25
26
27
28

                  _________________________________________________________________
 Case 2:17-cv-08961-SJO-AGR Document 69-1 Filed 01/18/19 Page 3 of 6 Page ID #:426




 1         Having reviewed the stipulation of the parties for entry of a Consent Judgment
 2   and Injunction, being fully advised in the premises, and for good cause shown, the
 3   Court hereby makes the following findings and enters Final Judgment as follows:
 4                       PARTIES, JURISDICTION, AND VENUE
 5         1.     Plaintiff Shipito, LLC is a Utah limited liability company having a
 6   principal place of business at 9815 S. Monroe St., Suite 510, Sandy, UT 84070.
 7         2.     Planet Express is a California limited liability company having a
 8   principal place of business at 17224 S. Figueroa St., Gardena, CA 90248.
 9         3.     Jason Luong is an individual residing at 2815 Sepulveda Blvd.,
10   Torrance, CA 90505.
11         4.     The Court has personal jurisdiction over the Defendants Planet Express
12   and Luong.
13         5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)-(c).
14         6.     The Court has subject matter jurisdiction over the claims asserts in
15   Shipito’s First Amended Complaint pursuant to 28 U.S.C. §§1331 and 1338(a)-(b).
16                       TRADE SECRET MISAPPROPRIATION
17         7.     Shipito owns and possesses certain valuable, confidential, proprietary,
18   and trade secret information (“Trade Secrets”). Shipito’s Trade Secrets include its
19   source code, database schema, customer information, carrier agreements, and order
20   and operations flow.
21         8.     Shipito alleges that Luong and Planet Express acquired Shipito’s Trade
22   Secrets through improper means and had reason to know that the Trade Secrets were
23   acquired by improper means.
24         9.     Shipito alleges that Luong and Planet Express disclosed and used
25   Shipito’s Trade Secrets without express or implied consent from Shipito.
26         10.    As a direct and proximate result of Luong and Planet Express’s alleged
27   misappropriation of Shipito’s Trade Secrets, Shipito alleges it has suffered severe
28   competitive harm, irreparable injury, and significant damages.

                                               1
 Case 2:17-cv-08961-SJO-AGR Document 69-1 Filed 01/18/19 Page 4 of 6 Page ID #:427




 1                              FINDINGS ON INJUNCTION
 2         11.     The trial date for this matter is set for February 25, 2019, and Shipito
 3   may potentially prevail on the merits of its trade secret misappropriation claim.
 4         12.     Shipito has and would suffer irreparable harm if defendants Luong and
 5   Planet Express have engaged or engage in the use of any Shipito Trade Secret.
 6         13.     The balance of hardships and public policy and the broader interest in
 7   favor of the settlement of disputes justify the issuance of an injunction in favor of
 8   Shipito.
 9                                      INJUNCTION
10         14.     Defendants Luong and Planet Express and their officers, agents,
11   servants, employees, and all persons acting in active concert or participation with
12   them who receive actual notice of this injunction by personal service or otherwise
13   are hereby enjoined as follows:
14               a. Luong and Planet Express are enjoined from acquiring, using or
15                 disclosing any of Shipito’s Trade Secrets;
16               b. Luong and Planet Express are required to immediately destroy all
17                 copies of all files or documents containing Shipito’s Trade Secrets, if
18                 any;
19               c. Luong and Planet Express are enjoined from knowingly soliciting,
20                 endeavoring to entice away from Shipito, or otherwise interfering with
21                 Shipito’s relationship with any of its employees; and
22               d. Luong and Planet Express are enjoined from knowingly soliciting,
23                 endeavoring to entice away from Shipito, or otherwise interfering with
24                 Shipito’s relationship with any of its customers for a period of five
25                 years, per the terms of the parties' Confidential Settlement Agreement.
26                                   FINAL JUDGMENT
27         15.     Final judgment is hereby entered on the claims of the First Amended
28   Complaint.

                                               2
 Case 2:17-cv-08961-SJO-AGR Document 69-1 Filed 01/18/19 Page 5 of 6 Page ID #:428




 1         16.   All parties shall bear their respective attorneys’ fees and costs. The
 2   terms of the Settlement Agreement between the parties and this judgment are to be
 3   construed together.
 4         17.   This judgment fully and finally resolves, for purposes of res judicata
 5   and collateral estoppel, any and all issues of trade secret misappropriation arising
 6   out of the allegations of the First Amended Complaint.
 7         18.   The Court shall maintain jurisdiction over this action for purposes of
 8   enforcement of this Injunction and Consent Judgment and the Settlement Agreement
 9   between Shipito and the Defendants, subject to the arbitration and mediation
10   requirements of the Settlement Agreement.
11
12         DATED this _______ day of January, 2019.
13
14
15
                                           Hon. S. James Otero
16                                         United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
 Case 2:17-cv-08961-SJO-AGR Document 69-1 Filed 01/18/19 Page 6 of 6 Page ID #:429




 1   APPROVED AS TO FORM AND CONTENT:
 2
     PIA ANDERSON MOSS HOYT                        MEADOR & ENGLE
 3
 4   /s/ Robert E. Aycock                          /s/ Alan E. Engle
     Robert E. Aycock (admitted pro hac vice)      Alan Engle (Bar No. 224779)
 5
     raycock@pa-law.com                            alan.engle@meenlegal.com
 6   William O. Kimball (admitted pro hac vice)    5151 California Ave., Suite 100
     William B. Chadwick (admitted pro hac vice)   Irvine, CA 92617
 7
     136 E. South Temple, Suite 1900
 8   Salt Lake City, UT 84111                      Attorney for Defendants Jason Luong
                                                   and Planet Express Shipping, LLC
 9   Jen-Feng Lee, SBN 204328
10   Kenneth K. Tanji, Jr., SBN 162273
     LT PACIFIC LAW GROUP, LLP
11   17800 Castleton Street, #560
12   City of Industry, CA 91748
13   Attorneys for Plaintiff Shipito, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
